Name: Commission Regulation (EC) No 1998/2000 of 21 September 2000 amending Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products, and Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade policy
 Date Published: nan

 Avis juridique important|32000R1998Commission Regulation (EC) No 1998/2000 of 21 September 2000 amending Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products, and Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products Official Journal L 238 , 22/09/2000 P. 0028 - 0029Commission Regulation (EC) No 1998/2000of 21 September 2000amending Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products, and Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 26 thereof,Whereas:(1) Article 1 of Commission Regulation (EC) No 1374/98 of 29 June 1998 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products(3), as last amended by Regulation (EC) No 1491/2000(4), lays down the quantities for which an import licence is not required.(2) Article 2 of Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products(5), as last amended by Regulation (EC) No 1961/2000(6), stipulates the cases where an export licence is not required.(3) Article 5(1) of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(7) sets 150 kg as the maximum quantity of milk products for which no licence need be submitted. To clarify matters, the relevant provisions of Regulations (EC) No 1374/98 and (EC) No 174/1999 should be adapted and special provisions should be introduced for exports of milk products derogating from some of the provisions of Regulations (EC) No 800/1999 and (EC) No 1291/2000.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Article 1 of Regulation (EC) No 1374/98 is replaced by the following:"Article 1Without prejudice to Title II of Regulation (EC) 1291/2000, all imports into the Community of any of the products referred to in Article 1 of Regulation (EC) No 1255/1999 (hereinafter referred to as 'milk products') shall be subject to the presentation of an import licence."Article 2Article 2 of Regulation (EC) No 174/1999 is replaced by the following:"Article 2Refunds shall be granted only on presentation of an export licence, the one exception being the cases referred to in the first and fourth indents of Article 5(1) of Regulation (EC) No 1291/2000.For the purposes of the fourth indent of Article 5(1) of Regulation (EC) No 1291/2000, where several separate codes in the refunds nomenclature as laid down by Commission Regulation (EEC) No 3846/87 (2) or in the combined nomenclature are entered in an export declaration, the particulars relating to each code shall be deemed to constitute a separate declaration."Article 3This Regulation shall enter into force on 1 October 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 September 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 185, 30.6.1998, p. 21.(4) OJ L 168, 8.7.2000, p. 10.(5) OJ L 20, 27.1.1999, p. 8.(6) OJ L 234, 16.9.2000, p. 10.(7) OJ L 152, 24.6.2000, p. 1.